Citation Nr: 0948707	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B.


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.



FINDING OF FACT

The medical evidence of record does not demonstrate that the 
Veteran currently has hepatitis B or residuals thereof.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B or 
residuals thereof have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 2002& Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in September 2005 
and July 2009 correspondences.  The Veteran's claims were 
last readjudicated in an October 2009 supplemental statement 
of the case, thereby curing any deficiency in the timing of 
notice.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, and obtained medical opinions as to the 
claimed disability.  In September 2006, the Veteran indicated 
that he desired to present testimony before the Board at a 
Travel Board hearing.  The Veteran was subsequently scheduled 
to testify before the Board, but failed to appear.  Pursuant 
to 38 C.F.R. § 20.704(d), when a Veteran fails to report for 
a scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing 
was withdrawn.  The record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will adjudicate the claim on the merits.


Factual Background

The Veteran's service treatment records (STRs) show that he 
was noted to have chronic active hepatitis in December 1988 
following an insurance examination.  A liver panel was 
ordered and a follow-up March 1989 health record from the 
infectious disease clinic shows that he registered positive 
for the hepatitis B antibody.  He was noted to feel well, 
without chills or abdominal pain.  A serology study indicated 
that the Veteran had a negative hepatitis B surface antigen 
(HBsAg) and positive hepatitis B surface antibody (HBsAb) and 
hepatitis B core antibody (HBcAb).  The clinician noted that 
the Veteran's hepatitis B infection was resolved without 
indicating treatment.  An additional internal medicine report 
from March 1989 noted that the Veteran had a history of 
hepatitis B infection.  The clinician noted that the Veteran 
had no risk factors and no known clinical hepatitis.  A 
separate entry indicated that the Veteran was thereafter 
cleared for travel to Saudi Arabia.  The Veteran's June 1994 
retirement examination shows that he was noted to have 
hepatitis, making a full recovery with no treatment.  

In a statement submitted in October 2005, the Veteran noted 
that he did not receive treatment for his hepatitis B by 
order of his treating doctor.

Post-service VA treatment records from November 2000 show 
that the Veteran's blood was negative for the hepatitis C and 
hepatitis B viruses.  His abdomen ultrasound was noted to be 
normal.  

A November 2005 private treatment record from Heritage Labs 
International shows that the Veteran's Gamma Glutamyl 
transpeptidase (GGT) level was high.  According to the lab 
report, greater than normal GGT levels may indicate 
hepatitis, heavy alcohol use or the use of certain 
medications.

A March 2006 VA treatment record shows that the Veteran's lab 
testing was negative for the hepatitis B surface antigen.  
June 2006 sonographic imaging showed that the Veteran's liver 
was homogenous, but with some fatty infiltration.  He was 
noted to show a negative reading for HBsAg.  A January 2007 
treatment report indicated that hepatitis should be removed 
from his active problems list if there is a continuing lack 
of laboratory evidence of the disease.

By order of a May 2009 Board remand, the Veteran underwent a 
VA examination in July 2009.  The examiner was instructed to 
opine upon whether the Veteran had any residuals of hepatitis 
B.  The claims file was reviewed.  The Veteran stated that he 
never used illicit drugs or abused alcohol.  He noted that he 
had not had a blood transfusion or jaundice accompanied by 
abdominal pains.  The examiner noted that tests ordered by VA 
in March 1989 were positive for the hepatitis B surface 
antibody, as well as positive for the hepatitis B core 
antibody.  The Veteran's surface antigen test was negative.  
The examiner indicated that the Veteran's medical records 
show he was intermittently positive for the hepatitis B core 
antibody, with the latest positive result occurring in 2007.  
The examiner opined that the Veteran exhibited non-alcohol 
steatohepatitis (fatty liver) and a previous hepatitis B 
infection, since healed, with no residuals.  He explained 
that the Veteran's lab studies showed that he had hepatitis B 
in the past, and had the antibodies, which proved his 
immunity due to a negative hepatitis B surface antigen.  The 
examiner noted that his fatty liver syndrome was a metabolic 
disorder with no relation to hepatitis.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In this case, the Veteran was shown to have abnormal liver 
function tests during service in 1988.  Subsequent laboratory 
testing showed that the Veteran had the hepatitis B antibody, 
but did not have the hepatitis B surface antigen.  In-service 
medical records show that the Veteran's hepatitis B resolved 
without treatment.  Since service, the Veteran has 
intermittently had positive testing for the hepatitis B 
antibody, but has never tested positive for the hepatitis B 
surface antigen.  The July 2009 VA examiner noted that 
laboratory testing shows that the Veteran has not had a 
recorded active hepatitis B infection.  The examiner further 
opined that although the Veteran had hepatitis B in the past, 
there was no evidence of residuals of a hepatitis B 
infection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The Board understands the Veteran's contentions, 
but in the absence of a current disability, there is no valid 
claim of service connection.  

In conclusion, as there is no medical evidence of a current 
disability, the Veteran's claim must be denied.  The 
preponderance of the evidence is against the Veteran's 
service connection claim for a hepatitis B infection; 
therefore, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis B is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


